359 Mass. 386 (1971)
269 N.E.2d 277
COMMONWEALTH
vs.
ARTHUR THOMAS (and two companion cases[1]).
Supreme Judicial Court of Massachusetts, Middlesex.
April 5, 1971.
April 29, 1971.
Present: TAURO, C.J., SPALDING, SPIEGEL, QUIRICO, & BRAUCHER, JJ.
Mark E. Budnitz for the defendants.
Terence M. Troyer, Assistant District Attorney (Roger A. Karz with him) for the Commonwealth.
SPALDING, J.
The defendants were adjudged delinquents under G.L.c. 119, § 58, after a trial in a District Court. They appealed to the Superior Court under G.L.c. 119, § 56, where they demanded a jury trial. Their demands were denied, subject to their exceptions. The defendants were tried to a judge, adjudged delinquent, and sentenced to the custody of the Youth Service Board. The sole question presented by their bill of exceptions is whether it was error to deny their demands for a jury trial.[2] We are of opinion that it was.
General Laws c. 119, § 56, as amended through St. 1964, *387 c. 308, § 1, which deals with juvenile appeals to the Superior Court, states in relevant part: "The appeal, if taken, shall be tried and determined in like manner as appeals in criminal cases, except that the trial of said appeals in the superior court shall not be in conjunction with the other business of that court, but shall be held in a session set apart and devoted for the time being exclusively to the trial of juvenile cases" (emphasis supplied). The language of this statute is plain, and therefore it is to be interpreted in accordance with the usual and natural meaning of the words. Condon v. Haitsma, 325 Mass. 371, 373. Commonwealth v. Krasner, 358 Mass. 727, 729. G.L.c. 4, § 6, Third.
Turning to the statutes governing criminal trials in the Superior Court, we find that cases are to be tried to a jury unless the defendant expressly elects to be tried by the court. G.L. (Ter. Ed.) c. 278, § 2. G.L.c. 263, § 6, as appearing in St. 1933, c. 246, § 1. The right of a defendant to be tried by a jury in a criminal case is specifically guaranteed in art. 12 of our Declaration of Rights. "[T]rial by jury in criminal cases is fundamental to the American scheme of justice." Duncan v. Louisiana, 391 U.S. 145, 149. We therefore have no difficulty in finding a clear legislative intention to afford juveniles who appeal to the Superior Court at least the same fundamental safeguards afforded to adults similarly situated. We are of opinion that trial by jury is of such fundamental importance that had the Legislature intended to deny this right to juveniles it would have said so in unequivocal language.
In opposition to this conclusion the Commonwealth points to G.L. (Ter. Ed.) c. 119, § 53, which reads: "Sections fifty-two to sixty-three, inclusive [which deal with delinquency], shall be liberally construed so that the care, custody and discipline of the children brought before the court shall approximate as nearly as possible that which they should receive from their parents, and that, as far as practicable, they shall be treated, not as criminals, but as children in need of aid, encouragement and guidance. Proceedings against children under said sections shall not be deemed criminal *388 proceedings" (emphasis supplied). We find nothing in this language inconsistent with our conclusion here. In view of the specific language of § 56 relating to juvenile appeals to the Superior Court, we are not disposed to construe it so as to deprive juveniles of a jury trial. See Robinson v. Commonwealth, 242 Mass. 401, 404-405. To give a child a jury trial is not to brand him a criminal but to secure to him a fundamental fact-finding safeguard. The legislative design to protect juveniles from such things as the stigma of a criminal record and from serving sentences in adult correctional institutions ought not to be distorted to deprive juveniles of their fundamental right to a trial by jury in the determination of their guilt. This conclusion, of course, in no way affects the special disposition provisions of G.L.c. 119.
In view of our interpretation of G.L.c. 119, § 56, we do not reach the question whether apart from the statute a jury trial is required under either the Massachusetts or Federal Constitution.
Exceptions sustained.
NOTES
[1]  The companion cases are against Brian Kelly and Robert Owens (known as George Kelley).
[2]  This question is one of first impression. While there is dictum in Marsden v. Commonwealth, 352 Mass. 564, 566, to the effect that Commonwealth v. Page, 339 Mass. 313, 316, had decided this question contrary to the defendants' present contention, the point of the statutory standards to be applied in a Superior Court trial of a juvenile under G.L.c. 119, § 56, was not before the court in either case.